  Case 17-07784            Doc 73    Filed 04/04/19 Entered 04/04/19 14:25:11        Desc Main
                                       Document     Page 1 of 9
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 1:17-BK-07784
                                                  §
  GUY NICKSON                                     §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          Deborah K. Ebner, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $2,320.00               Assets Exempt:       $468,350.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $4,399.48           Without Payment:     $325,516.30

Total Expenses of
Administration:                   $16,581.52


        3)      Total gross receipts of $20,981.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $20,981.00 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-07784            Doc 73    Filed 04/04/19 Entered 04/04/19 14:25:11             Desc Main
                                       Document     Page 2 of 9



                                   CLAIMS           CLAIMS             CLAIMS               CLAIMS
                                 SCHEDULED         ASSERTED           ALLOWED                PAID
  Secured Claims
  (from Exhibit 3)                      $0.00              $0.00               $0.00               $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA         $16,581.52           $16,581.52         $16,581.52
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA               $0.00               $0.00               $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00              $0.00               $0.00               $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                    $308,354.88       $329,915.78         $329,915.78           $4,399.48
  Exhibit 7)
           Total
     Disbursements                $308,354.88       $346,497.30         $346,497.30          $20,981.00


        4). This case was originally filed under chapter 7 on 03/13/2017. The case was pending
  for 23 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 02/19/2019                              By: /s/ Deborah K. Ebner
                                                        /De Trustee
                                                        bor
                                                        ah
                                                        K.
                                                        Ebn
                                                        er
  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 17-07784            Doc 73       Filed 04/04/19 Entered 04/04/19 14:25:11                    Desc Main
                                          Document     Page 3 of 9
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                     UNIFORM                          AMOUNT
                                                                       TRAN. CODE                       RECEIVED
Anticipated Tax Refund 2016: Federal                                      1124-000                         $3,504.00
Anticipated tax refund 2016: State                                        1124-000                         $2,477.00
Huse Street, Properties, LLC; real estate holidng company in              1129-000                        $15,000.00
North Carolina. Owns 1/5 intrest in a real estate parcel, 2
D. Ebner, Trustee of IMG8                                                 1280-000                        ($2,818.27)
Walmart                                                                   1280-000                        ($2,818.27)
Walmart                                                                   1280-000                         $2,818.27
TOTAL GROSS RECEIPTS                                                                                      $18,162.73

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS
 NONE


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM               CLAIMS              CLAIMS            CLAIMS              CLAIMS
                          TRAN. CODE          SCHEDULED            ASSERTED          ALLOWED                 PAID
Deborah K. Ebner,            2100-000                     NA          $2,840.72         $2,840.72          $2,840.72
Trustee
Deborah K. Ebner,            2200-000                     NA             $86.90            $86.90             $86.90
Trustee
Green Bank                   2600-000                     NA             $73.85            $73.85             $73.85
WILLIAM J                    3110-000                     NA         $11,937.50        $11,937.50         $11,937.50
FACTOR, Attorney
for Trustee
WILLIAM J                    3120-000                     NA            $635.55           $635.55            $635.55
FACTOR, Attorney
for Trustee
Lois West,                   3310-000                     NA          $1,007.00         $1,007.00          $1,007.00
Accountant for
Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA         $16,581.52        $16,581.52         $16,581.52
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
UST Form 101-7-TDR (10/1/2010)
  Case 17-07784            Doc 73   Filed 04/04/19 Entered 04/04/19 14:25:11        Desc Main
                                      Document     Page 4 of 9
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM        CLAIMS        CLAIMS        CLAIMS      CLAIMS
NUMBER                            TRAN. CODE   SCHEDULED      ASSERTED      ALLOWED         PAID
     1        Mallers Building      7100-000    $292,717.72   $310,752.02   $310,752.02   $4,143.93
              LLC
     2        American Express      7100-000      $1,381.00     $1,411.76     $1,411.76     $18.82
              Bank, FSB c/o
              Becket and Lee
              LLP
     3        American Express      7100-000       $301.00       $720.70       $720.70       $9.61
              Centurion Bank
              c/o Becket and
              Lee LLP
     4        PYOD, LLC its         7100-000          $0.00     $1,791.18     $1,791.18     $23.89
              successors and
              assigns as
              assignee of
              Citibank, N.A.
              Resurgent Capital
              Services
     5        Reinhart              7100-000     $13,955.16    $15,240.12    $15,240.12    $203.23
              FoodService,
              LLC Phillip
              James Addis
     6        Joel Nickson          7100-000          $0.00         $0.00         $0.00      $0.00
TOTAL GENERAL UNSECURED CLAIMS                  $308,354.88   $329,915.78   $329,915.78   $4,399.48




UST Form 101-7-TDR (10/1/2010)
                    Case 17-07784             Doc 73           Filed 04/04/19 Entered 04/04/19 14:25:11                                 Desc Main
                                                                                                                                             Page No:        1
                                                                       FORM 1Page 5 of 9
                                                                 Document
                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                     Exhibit 8
                                                               ASSET CASES
Case No.:                      17-07784-LAH                                                      Trustee Name:                              Deborah K. Ebner
Case Name:                     GUY NICKSON                                                       Date Filed (f) or Converted (c):           03/13/2017 (f)
For the Period Ending:         2/19/2019                                                         §341(a) Meeting Date:                      04/20/2017
                                                                                                 Claims Bar Date:                           08/01/2017

                         1                               2                      3                         4                         5                        6

                 Asset Description                   Petition/          Estimated Net Value            Property               Sales/Funds             Asset Fully
                  (Scheduled and                   Unscheduled         (Value Determined by            Abandoned             Received by the       Administered (FA) /
             Unscheduled (u) Property)                Value                   Trustee,           OA =§ 554(a) abandon.           Estate              Gross Value of
                                                                      Less Liens, Exemptions,                                                       Remaining Assets
                                                                         and Other Costs)

 Ref. #
1       4328 N Albany Ave, Chicago,                $440,000.00                        $0.00            OA                               $0.00                       FA
        IL 60618-0000, Cook County
        Single-family home Entire
        property value: $440,000.00
 Asset Notes:     (E)Order Granting Motion To Compel Abandonment (Related Doc # 58 ). Signed on 08/01/2018. (Davis, Shurray) (Entered: 08/01/2018)
2        Ordinary Furnishings for Single               $2,000.00                       $374.00                                            $0.00                     FA
         Family Home
Asset Notes:
3        3 TVs                                           $100.00                       $100.00                                            $0.00                     FA
Asset Notes:
4        Ordinary Clothing                               $250.00                         $0.00                                            $0.00                     FA
Asset Notes:
5        Wedding Band                                    $100.00                         $0.00                                            $0.00                     FA
Asset Notes:
6        Dog                                                  $0.00                      $0.00                                            $0.00                     FA
Asset Notes:
7        Cash                                                $20.00                     $20.00                                            $0.00                     FA
Asset Notes:
8        checking account: Bridgeview                  $2,000.00                         $0.00                                            $0.00                     FA
         Bank x4601
Asset Notes:
9        Checking: Bridgeview Bank                            $0.00                      $0.00                                            $0.00                     FA
         #3801
Asset Notes:
10       Checking: Bridgeview Bank #                     $200.00                         $0.00                                            $0.00                     FA
         2001
Asset Notes:
11       Wishbone-Lincoln, Inc., 3300                  Unknown                           $1.00                                            $0.00                     FA
         N. Lincoln Ave., Chicago, IL
         60657; operating restaurant,
         100% ownership
12       Wishbone Restaurant, Inc.                     Unknown                           $1.00                                            $0.00                     FA
         -1001 W. Washington Blvd.
         Chicago, IL 60607, 30%
         ownership
13       Wishbone-Wabash, Inc. 67 E.                          $0.00                      $1.00                                            $0.00                     FA
         Madison Street, Chicago, IL
         60603; restaurant no longer
         operating, 100% ownership
14       Huse Street, Properties, LLC;                 Unknown                           $1.00                                      $15,000.00                      FA
         real estate holidng company in
         North Carolina. Owns 1/5
         intrest in a real estate parcel,
         20% ownership
                   Case 17-07784                 Doc 73          Filed 04/04/19 Entered 04/04/19 14:25:11                                          Desc Main
                                                                                                                                                        Page No:         2
                                                                         FORM 1Page 6 of 9
                                                                   Document
                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                Exhibit 8
                                                                 ASSET CASES
Case No.:                     17-07784-LAH                                                               Trustee Name:                                  Deborah K. Ebner
Case Name:                    GUY NICKSON                                                                Date Filed (f) or Converted (c):               03/13/2017 (f)
For the Period Ending:        2/19/2019                                                                  §341(a) Meeting Date:                          04/20/2017
                                                                                                         Claims Bar Date:                               08/01/2017

                         1                                  2                        3                             4                           5                         6

                 Asset Description                      Petition/           Estimated Net Value               Property                  Sales/Funds               Asset Fully
                  (Scheduled and                      Unscheduled          (Value Determined by               Abandoned                Received by the         Administered (FA) /
             Unscheduled (u) Property)                   Value                    Trustee,              OA =§ 554(a) abandon.              Estate                Gross Value of
                                                                          Less Liens, Exemptions,                                                               Remaining Assets
                                                                             and Other Costs)

15      Nickson Leasing, LLC -, 33%                          $200.00                        $200.00                                                   $0.00                     FA
        ownership
16      IRA: Bridgeview Bank IRA,                         $10,000.00                           $0.00                                                  $0.00                     FA
        xxx12H1
17      JR Nickson Irrevocable Trust,                      Unknown                             $1.00                                                  $0.00                     FA
        remaining asset is oil and gas
        leases held by debtor's father.
        Debtor is Beneficiary of 1/3
        interest with two brothers.
18      Anticipated Tax Refund 2016:                       $6,000.00                      $5,600.00                                                $3,504.00                    FA
        Federal
19      Anticipated tax refund 2016:                       $3,000.00                      $3,000.00                                                $2,477.00                    FA
        State
20      Transamerica Premier Life                            $200.00                           $0.00                                                  $0.00                     FA
        Insurance - whole/term policy
        mixture: spouse/son
Asset Notes:
21      Guy Nickson Legacy Trust                (u)        Unknown                             $1.00                                                  $0.00                     FA
22      VOID                                                    $0.00                          $0.00                                                  $0.00                     FA


TOTALS (Excluding unknown value)                                                                                                                 Gross Value of Remaining Assets
                                                        $464,070.00                       $9,300.00                                            $20,981.00                 $0.00




     Major Activities affecting case closing:
      07/19/2018     accountant to prepare taxes; then case is ready for closing
      06/28/2018     Order entered approving sale of debtor interest in Huse Street property EOD 6/28/18.
      06/30/2017     Trustee is working with secured citation creditor to ascertain value of estate assets, and if value of estate exceeds secured creditor 's
                     interest in property of estate. Trustee is also reaching out to membership interest holder's in entities in which Debtor has an interest to
                     investigate potential interest in purchase of estate's right title and interest in estate asset.


Initial Projected Date Of Final Report (TFR):             12/31/2020                                                         /s/ DEBORAH K. EBNER
Current Projected Date Of Final Report (TFR):             12/31/2020                                                         DEBORAH K. EBNER
                                               Case 17-07784           Doc 73   Filed 04/04/19
                                                                                           FORMEntered
                                                                                                   2      04/04/19 14:25:11                                Desc MainPage No: 1                   Exhibit 9
                                                                                   Document      Page  7 of 9
                                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-07784-LAH                                                                                           Trustee Name:                      Deborah K. Ebner
 Case Name:                        GUY NICKSON                                                                                            Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***2576                                                                                             Checking Acct #:                  ******8401
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:
For Period Beginning:              3/13/2017                                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 2/19/2019                                                                                              Separate bond (if applicable):

       1                2                                  3                                                  4                                                 5                6                       7

   Transaction       Check /                           Paid to/                     Description of Transaction                             Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                         Tran Code            $                $


04/27/2018            (18)     Guy Nickson                                  non exempt portion of tax refund                               1124-000           $3,504.00                                      $3,504.00
04/30/2018                     Green Bank                                   Bank Service Fee                                               2600-000                                     $0.18                $3,503.82
05/15/2018            (19)     Guy Nickson                                  IDOR refund                                                    1124-000           $2,477.00                                      $5,980.82
05/31/2018                     Walmart                                      abandoned funds notice forwarded by US Mail                    1280-000           $2,818.27                                      $8,799.09
05/31/2018                     Green Bank                                   Bank Service Fee                                               2600-000                                     $7.71                $8,791.38
06/04/2018                     Walmart                                      abandoned funds notice forwarded by US Mail                    1280-000          ($2,818.27)                                     $5,973.11
06/04/2018                     Walmart                                      abandoned funds notice forwarded by US Mail, and               1280-000           $2,818.27                                      $8,791.38
                                                                            inadvertently deposited into the wrong case. I contacted
                                                                            Trustee Solutions to transfer the deposit to the IMG8
                                                                            case, and TS initial correction had to be reserved per bank
06/04/2018           3001      D. Ebner, Trustee of IMG8                    Deposit of 5/31/18 from Walmart was deposited into             1280-000          ($2,818.27)                                     $5,973.11
                                                                            wrong case. Writing new check to deposit funds into
                                                                            correct case. (My options to correct this error are either
                                                                            writing a check or wiring the funds.)
06/29/2018                     Green Bank                                   Bank Service Fee                                               2600-000                                    $10.22                $5,962.89
07/18/2018            (14)     Huse Street Properties                       receipt of debtor interest in Huse Street Proprerties          1129-000          $15,000.00                                  $20,962.89
07/31/2018                     Green Bank                                   Bank Service Fee                                               2600-000                                    $18.68            $20,944.21
08/31/2018                     Green Bank                                   Bank Service Fee                                               2600-000                                    $37.06            $20,907.15
01/12/2019           3002      Deborah K. Ebner                                                                                            2200-000                                    $86.90            $20,820.25
01/12/2019           3003      Deborah K. Ebner                                                                                            2100-000                                  $2,840.72           $17,979.53
01/12/2019           3004      Lois West                                                                                                   3310-000                                  $1,007.00           $16,972.53
01/12/2019           3005      WILLIAM J FACTOR                                                                                            3110-000                              $11,937.50                  $5,035.03
01/12/2019           3006      WILLIAM J FACTOR                                                                                            3120-000                                   $635.55                $4,399.48
01/12/2019           3007      Mallers Building LLC                                                                                        7100-000                                  $4,143.93                $255.55
01/12/2019           3008      American Express Bank, FSB c/o Becket and                                                                   7100-000                                    $18.82                 $236.73
                               Lee LLP
01/12/2019           3009      American Express Centurion Bank c/o Becket                                                                  7100-000                                     $9.61                 $227.12
                               and Lee LLP



                                                                                                                                          SUBTOTALS           $20,981.00         $20,753.88
                                               Case 17-07784              Doc 73  Filed 04/04/19
                                                                                             FORMEntered
                                                                                                     2      04/04/19 14:25:11                               Desc MainPage No: 2                     Exhibit 9
                                                                                     Document      Page  8 of 9
                                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-07784-LAH                                                                                            Trustee Name:                         Deborah K. Ebner
 Case Name:                        GUY NICKSON                                                                                             Bank Name:                            Green Bank
Primary Taxpayer ID #:             **-***2576                                                                                              Checking Acct #:                      ******8401
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:
For Period Beginning:              3/13/2017                                                                                               Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                 2/19/2019                                                                                               Separate bond (if applicable):

       1                2                                  3                                                4                                                      5                 6                      7

   Transaction       Check /                           Paid to/                     Description of Transaction                              Uniform           Deposit          Disbursement              Balance
      Date            Ref. #                        Received From                                                                          Tran Code            $                   $


01/12/2019           3010      PYOD, LLC its successors and assigns as                                                                      7100-000                                      $23.89                $203.23
                               assignee of Citibank, N.A. Resurgent Capital
01/12/2019           3011      Reinhart FoodService, LLC Phillip James                                                                      7100-000                                     $203.23                   $0.00
                               Addis

                                                                                              TOTALS:                                                            $20,981.00          $20,981.00                    $0.00
                                                                                                  Less: Bank transfers/CDs                                            $0.00               $0.00
                                                                                              Subtotal                                                           $20,981.00          $20,981.00
                                                                                                  Less: Payments to debtors                                           $0.00               $0.00
                                                                                              Net                                                                $20,981.00          $20,981.00



                     For the period of 3/13/2017 to 2/19/2019                                                           For the entire history of the account between 04/27/2018 to 2/19/2019

                     Total Compensable Receipts:                              $20,981.00                                Total Compensable Receipts:                                $20,981.00
                     Total Non-Compensable Receipts:                               $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                            $20,981.00                                Total Comp/Non Comp Receipts:                              $20,981.00
                     Total Internal/Transfer Receipts:                             $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                         $20,981.00                                Total Compensable Disbursements:                           $20,981.00
                     Total Non-Compensable Disbursements:                          $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                       $20,981.00                                Total Comp/Non Comp Disbursements:                         $20,981.00
                     Total Internal/Transfer Disbursements:                        $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                             Case 17-07784        Doc 73  Filed 04/04/19
                                                                                     FORMEntered
                                                                                             2      04/04/19 14:25:11                       Desc MainPage No: 3                     Exhibit 9
                                                                             Document      Page  9 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-07784-LAH                                                                              Trustee Name:                         Deborah K. Ebner
Case Name:                       GUY NICKSON                                                                               Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***2576                                                                                Checking Acct #:                      ******8401
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            3/13/2017                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               2/19/2019                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                      7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement              Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET               ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE              BALANCES

                                                                                                                                              $20,981.00           $20,981.00                      $0.00




                     For the period of 3/13/2017 to 2/19/2019                                           For the entire history of the case between 03/13/2017 to 2/19/2019

                     Total Compensable Receipts:                      $20,981.00                        Total Compensable Receipts:                                $20,981.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $20,981.00                        Total Comp/Non Comp Receipts:                              $20,981.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $20,981.00                        Total Compensable Disbursements:                           $20,981.00
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $20,981.00                        Total Comp/Non Comp Disbursements:                         $20,981.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DEBORAH K. EBNER
                                                                                                                        DEBORAH K. EBNER
